           Case 6:18-cv-01611-MK                Document 10       Filed 12/04/18   Page 1 of 4




                                UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON




                                                                   Case No.: 6:18-cv-01611-AA
Florence A. Parker,

                                 Plaintiff(s),

v.

Charles Gelber,

                        Defendant(s).
______________________________________


                            Consent to Jurisdiction by a Magistrate Judge
                            and Designation of the Normal Appeal Route

        Pursuant to Fed. R. Civ. P 73(b), as counsel for the party (parties) identified below, I
consent to have a United States Magistrate Judge conduct any and all proceedings in this case,
including entry of orders on dispositive motions, trial, and entry of final judgment. I understand
that withholding consent will not result in any adverse consequences. Pursuant to Fed. R. Civ. P.
73(c), I agree that an appeal from a judgment entered at a Magistrate Judge's direction may be
taken to the court of appeals as would any other appeal from a district court judgment.
         12/04/2018
Dated:                                      .


                                            /s/ Troy G. Sexton
                              Signature:
                                            Troy G. Sexton, OSB #115184
              Name and Bar Number:
                                            tsexton@portlaw.com
                        E-mail Address:
                                            Motschenbacher & Blattner LLP
                            Firm Name:
                                            117 SW Taylor Street, Suite 300
                       Mailing Address:
                                            Portland, OR 97204
                        City, State, Zip:
                                            Defendant
                      Party Represented:


 [Rev. 01/2018]
            Case 6:18-cv-01611-MK     Document 10            Filed 12/04/18   Page 2 of 4




Jason M. Montgomery, OSB #024004
DOLE COAL WELL
810 SE Douglas Avenue
Post Office Box 1205
Roseburg, OR 97470-0303
Telephone: (541) 673-5541
Telefax: (541) 673-1156
Email: jason@roseburglaw.com

Of Attorneys for Plaintiff




                                  UNITED STATES DISTRICT

                                 COURT DISTRICT OF OREGON

                                     EUGENE DIVISION




FLORENCE A. PARKER,                               )     Case No. 6:18-cv-01611-AA
                                                  )
                   Plaintiff,                     )
                                                  )
                                                  )     CONSENT TO MAGISTRATE
       v.                                         )
                                                  )
CHARLES GELBER,                                   )
                                                  )
                    Defendant.                    )

                        Consent to Jurisdiction by a Magistrate .Judge
                        and Designation of the Normal Appeal Route

Page 1 -        CONSENT TO MAGISTRATE

                                          DOLE COALWELL
                                           Attorneys at Law
                                     810 SE Douglas - PO Box 1205
                                          Roseburg, OR 97470
                                         Phone: (541)673-5541
          Case 6:18-cv-01611-MK                Document 10               Filed 12/04/18             Page 3 of 4




                Pursuant to Fed. R. Civ. P. 73(b), as counsel for the party identified below, I
consent to have a United States Magistrate Judge conduct any and all proceedings in this case,
including entry of orders on dispositive motions, trial, and entry of final judgment. I understand
that withholding consent will not result in any adverse consequences. Pursuant to Fed. R. Civ. P.
73(c), I agree that an appeal from a judgment entered at a Magistrate Judge's direction may be
taken to the court of appeals as would any other appeal from a district court judgment.

Dated:       t2-/tf /( ~
         ------------~--------------




               Signature: ______~~~~~--~--~-----------------------------
                                        024004
               Name and Bar umber: -------------------------------------------

               E-mail Address:             jason@roseburglaw.cam
                                     - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

                                Dole Coalwell
               Firm Name: - -- -- - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


               Mailing Address: ___PO __iX__1_2_0_5_________________________________
                                    __Bo

                                       Roseburg, OR 97470
               City, State, Zip: _______________________________________________

               Party Represented:           Plaintiff, Florence A. Parker




Page 2-        CONSENT TO MAGISTRATE

                                                  DOLE COALWELL
                                                   Attorneys at Law
                                             810 SE Douglas - PO Box 1205
                                                  Roseburg, OR 97470
                                                 Phone: (541)673-5541
        Case 6:18-cv-01611-MK        Document 10       Filed 12/04/18     Page 4 of 4




                               CERTIFICATE OF SERVICE


      I hereby certify that on December    tf~2018, I served true copies of the foregoing
Consent to Magistrate, on the following:


Troy G. Sexton                             o       Electronic Service through the OlD
Attorney for Defendant                             Electronic filing system pursuant to UTCR.
Motschenbacher & Blattner LLP                      21.100 (1)( a), at the party's email address on
117 SW Taylor St Ste 300                           record in the eFiling system
Portland, OR 97204
                                           X       First Class Mail

                                           o       Facsimile Transmission

                                           o       Electronic Mail

                                           o      Electronic Mail through the OlD
                                                  Electronic filing system at the party's email
                                                  address on record in the eFiling system

                                           o      Hand Delivery




                                                       glas Avenue
                                           P.O. Box 1205
                                           Roseburg, Oregon 97470
                                           Telephone: (541) 673-5541
                                           Facsimile: (541) 673-1156
                                           Email: iason@roseburglaw.com
                                           Of Attorneys for Plaintiff
